DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on June 2, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the textures" in line 14.  There is insufficient antecedent basis for this limitation in the claim, because the claim defines “a texture”, not plural textures. Claims 3-11 are also rejected as depending upon claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daishiyou (JP06-099705; machine translation relied upon) in view of Kemp (US Pat. No. 6,253,815) and Skurich (US Pub. No. 2016/0121658).
Regarding claims 1, 3-4 and 11, Daishiyou teaches a tire comprising a tread comprising circumferential grooves 2, at least one wear indicator 5 is disposed in the circumferential grooves, the wear inidicator comprising a contact face adapted to come into contact with a roadway when the tire reaches a wear limit, wherein the grooves comprise uneven portion 4 (taken to be the claimed texture) produced integrally with a bottom of the grooves, the texture being an organized arrangement of a plurality of elements, all or some of the elements of the arrangement being the repetition of a single 
Regarding claim 5, Daishiyou teaches at least one lateral face connecting the contact face of the wear indicator to the bottom of the groove, the lateral face not having a texture (figures 1 and 3).

Regarding claims 7-8, Daishiyou teaches a pitch for the uneven portion 4 (meets the claimed language of “strands” or “blades”) of preferably 0.2 mm or more (paragraph [0009]; figure 3). Such a range of pitch of 0.2 mm or more leads to ranges of density, cross section, spacing, and width which overlap the claimed ranges, therefore it would have been obvious to one of ordinary skill in the art to use densities, cross sections, spacings, and widths as claimed as being taught or suggested by Daishiyou.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daishiyou in view of Kemp and Skurich as applied to claim 1 above, and further in view of Roberts (US Pat. No. 4,198,774).
Regarding claim 9, Daishiyou (combined) does not specifically disclose using a parallelepipedal shape with side length and height as claimed. Roberts teaches the use of parallelepipedal texture to create increased visibility, where the height is at least 0.2 mm (overlapping the claimed range) and the number of projections is at least four per centimeter (leading to an overlapping range of side length) (column 3, line 20 – column 5, line 31; figures 3B and 5A). It would have been obvious to one of ordinary skill in the art to use a parallelepipedal shape as taught by Roberts as the texture of the tire of Daishiyou (combined) as a known texture for use in improving visibility with the predictable result of improving visibility.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daishiyou in view of Kemp and Skurich as applied to claim 1 above, and further in view of Muhlhoff II (FR 2995254; English equivalent US Pub. No. 2015/0246587 relied upon).
Regarding claim 10, Daishiyou (combined) does not specifically disclose that the texture is formed by a plurality of cavities in the form of cones. Muhlhoff II teaches a high contrast tire pattern (title) created by cavities of cone shape (paragraph [0052]; figure 4). It would have been obvious to one of ordinary skill in the art to use cavities of cone shape as taught by Muhlhoff II as the texture of the tire of Daishiyou (combined) in order to improve the contrast effect of the texture and the durability (see Muhlhoff II at paragraph [0020]).

Response to Arguments
Applicant’s amendment and arguments with respect to the prior art rejections of the claims have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Skurich as is set out above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        June 15, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 16, 2021